DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities:  It is dependent on cancelled claim 5.  For examination purposes, it was interpreted to be dependent on claim 1.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in the second limitation, line 10, “rang” should be “range.”  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  It is dependent on cancelled claim 12.  For examination purposes, it was interpreted to be dependent on claim 8.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  It is dependent on cancelled claim 18.  For examination purposes, it was interpreted to be dependent on claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 14, and 20 recite the limitations "the ALPD layer" and “the imaging layer” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation was interpreted to mean “the ALPD detection/readout circuit” which is equivalent to the “first detection/readout circuit” and “the imaging detection/readout circuit” which is equivalent to the “second detection/readout circuit.”

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0248288 ("Linder") in view of U.S. Patent Publication No. 2015/0163401 ("Botts").
Regarding claim 1, Linder discloses a method of obtaining an image, comprising: 
receiving an optical signal at a detector (photodetector, not labeled, Fig. 2); 
generating, at the detector (photodetector, not labeled, Fig. 2), an electrical signal in response to receiving the optical signal (paragraph [0003]), wherein a frequency of the electrical signal is indicative of a frequency of the optical signal (paragraph [0028]); 
receiving the electrical signal at a first detection/readout circuit (210, or 251, Fig. 2) which is sensitive to specific frequency signal range (paragraph [0033]); 
filtering the electrical signal at high pass filter (C211, Fig. 2, filters out DC signals, therefore it is a high-pass filter) of the first detection/readout circuit to pass a signal component within the first frequency signal range (high frequency, paragraph [0033]) to an asynchronous laser pulse detector (ALPD) readout integrated circuit of the first detection-readout circuit (high frequency path ROIC, paragraph [0028], inherently includes an asynchronous laser pulse detector (ALPD) readout integrated circuit); 
reading the signal component within the first frequency signal range at the ALPD readout integrated circuit (219, Fig. 2, paragraph [0033]); 
receiving the electrical signal at a second detection readout circuit (220, Fig. 2) that is sensitive to a different selected frequency range (low frequency, paragraphs [0020], [0031]); 
filtering the electrical signal at a low pass filter (M222, paragraphs [0030]-[0031], it is well known that direct injection circuit allows separation of an AC and DC detector component of the detector current, therefore it is an intrinsic low-pass filter) of the second detection/readout circuit (220, Fig. 2) to pass a signal component within the second frequency signal range (low frequency, paragraph [0030]) to an imaging readout integrated circuit of the second detection/readout circuit (low frequency path ROIC, paragraph [0008], inherently includes an imaging readout integrated circuit); and 
reading the signal component within the second frequency signal range (low frequency, paragraph [0030]) at the imaging readout integrated circuit (229, Fig. 2, paragraph [0032]),
Although Linder discloses using a single ROIC for the two readout paths, Linder also discloses that two distinct ROICs, one that processes the laser return, and one that processes a passive scene, are well known to be prior art (paragraph [0026]).
Linder does not explicitly disclose that the first detection/readout circuit resides on top of the second detection/readout circuit and wherein the electrical signal passes along a first electrical pathway that leads from the detector to the first detection/readout circuit and along a second electrical pathway that passes from the first electric pathway to the second detection/readout circuit.
However, Botts discloses a first detection/readout circuit (14, Figs. 1 and 2A) resides on top of the second detection/readout circuit (18, Figs. 1 and 2A) and wherein the electrical signal passes along a first electrical pathway (16, 26, toggle switch, Fig. 2A, form a first electrical pathway, see examiner-annotated Figure below) that leads from the detector (D1,1, Fig. 2A) to the first detection/readout circuit (14, Figs. 1 and 2A) and along a second electrical pathway (16, 26, toggle switch, line connected to VIA, VIA, and 20, Fig. 2A form a second electrical pathway, see examiner-annotated Figure below) that passes from the first electric pathway (16, 26, toggle switch, Fig. 2A) to the second detection/readout circuit (18, Figs. 1 and 2A, via the line, VIA, and 20, Fig. 2A, paragraph [0024]). 

    PNG
    media_image1.png
    576
    938
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to stack the two ROICs and have two electrical pathways to allow the signal to pass to the first ROIC and through the first ROIC into the second ROIC, as disclosed by Botts, in the device of Linder in order to do a faster processing of both image sensing and pulse detection within their respective ROICs, and save space, as taught, known, and predictable.  
Regarding claims 8 and 15, Linder in view of Botts discloses an imaging and asynchronous laser pulse detector (ALPD) device, comprising: 
a detector (photodetector, not labeled, Fig. 2) configured to generate an electrical signal in response to receiving an optical signal (paragraph [0003]), wherein a frequency of the electrical signal is indicative of a frequency of the optical signal (paragraph [0028]); 
a first detection/readout circuit (210, or 251, Fig. 2) sensitive to a first frequency range (paragraph [0033]), the first detection/readout circuit having a first filter (C211, Fig. 2, capacitor blocks DC signals, therefore it is a filter) for passing a signal component of the electrical signal within the first frequency signal range (high frequency, paragraph [0033]) and an asynchronous laser pulse detector (ALPD) readout integrated circuit (high frequency path ROIC, paragraph [0028]) for reading the signal component within the first frequency signal range (paragraph [0033]; 
a second detection/readout circuit (220, Fig. 2) sensitive to a second frequency range (paragraph [0020]), the second detection/readout circuit having a second filter (M222, paragraphs [0030]-[0031], it is well known that direct injection circuit allows separation of an AC and DC detector component of the detector current, therefore it is a filter) for passing a signal component of the electrical signal within the second frequency signal range (low frequency, paragraph [0031]) and an imaging readout integrated circuit (low frequency path ROIC, paragraph [0028]) for reading the signal component within the second frequency signal range (low frequency, paragraphs [0020], [0031]).
Linder does not explicitly disclose that the first detection/readout circuit resides on top of the second detection/readout circuit; a first electrical pathway that passes the electrical signal from the detector to the first detection/readout circuit; and a second electrical pathway that passes the electrical signal from the first electric pathway to the second detection/readout circuit.
However, Botts discloses a first detection/readout circuit (14, Figs. 1 and 2A) resides on top of the second detection/readout circuit (18, Figs. 1 and 2A); a first electrical pathway (16, 26, toggle switch, Fig. 2A, form a first electrical pathway, see examiner-annotated Figure above) that passes the electrical signal from the detector (D1,1, Fig. 2A) to the first detection/readout circuit (14, Figs. 1 and 2A); and a second electrical pathway (16, 26, toggle switch, line, VIA, and 20, Fig. 2A form a second electrical pathway, see examiner-annotated Figure above) that passes the electrical signal from the first electric pathway (16, 26, toggle switch, Fig. 2A) to the second detection/readout circuit (18, Figs. 1 and 2A, via the line, VIA, and 20, Fig. 2A, paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to stack the two ROICs and have two electrical pathways to allow the signal to pass to the first ROIC and through the first ROIC into the second ROIC, as disclosed by Botts, in the device of Linder in order to do a faster processing of both image sensing and pulse detection within their respective ROICs, and save space, as taught, known, and predictable.  
Regarding claims 2 and 9, Linder in view of Botts discloses the method of claim 1, and the imaging and ALPD device of claim 8, and Linder further discloses that the optical signal includes at least one of a laser signal (150, Fig. 1B) and an imaging signal (1100, Fig. 1B) that traverse a same optical path to the detector (Figs. 1A, 1B, paragraph [0025]).
Regarding claims 3 and 10, Linder in view of Botts discloses the method of claim 2, and the imaging and ALPD device of claim 9, Linder further discloses generating the electrical signal within a first frequency range in response to receiving the laser signal (high frequency, paragraph [0033]) and generating the electrical signal with a second frequency lower than the first frequency in response to receiving the imaging signal (low frequency, paragraph [0030]).
Regarding claims 7, 14, and 20, Linder in view of Botts discloses the method of claim [1], and the imaging and ALPD device of claims [8] and [15], and Botts further discloses that the [ROIC 1] is electrically isolated from the [ROIC 2] (Figs. 1 and 2A, the two ROICs are isolated and connected via electrical contacts 20, Figs. 1 and 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to electrically isolate the two detection/readout circuits in Linder, as disclosed by Botts, in order manufacture the circuits separately to provide modular integration as taught, known, and predictable.
Regarding claim 16, Linder in view of Botts discloses the imaging cell of claim 15, and Linder further discloses that the optical signal includes at least one of a laser signal (150, Fig. 1B) and an imaging signal (1100, Fig. 1B) that traverse a same optical path to be received at the detector (Figs. 1A, 1B, paragraph [0025]), and the detector (Figs. 1A, 1B, paragraph [0025]) is further configured to generate the electrical signal within the first frequency range in response to receiving the laser signal (high frequency, paragraph [0033]) and generate the electrical signal with a second frequency lower than the first frequency in response to receiving the imaging signal (low frequency, paragraph [0030]).

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that the VIA, Fig. 2A in Botts does not connect all of the way through the ROIC layer 1 to the detector but instead ends at a toggle switch in the ROIC layer 1, and that the toggle switch connects the detection to either ROIC layer 1 or ROIC layer 2, but not to both at the same time.
Examiner disagrees.  As illustrated in the examiner-annotated figure above, the first electrical pathway includes the following components: 16, 26, and the toggle switch, Fig. 2A, and the second electrical pathway includes: contact 16, 26, toggle switch, the line connecting to the VIA, the VIA, and contact 20, Fig. 2A.  The two electrical pathways have the detector, contact 16, 26, and the toggle switch in common.  Therefore, Botts discloses “a second electrical pathway that passes from the first electric pathway to the second detection/readout circuit,” as the claim recites.  
Further, with regard to the argument that the toggle switch connects the detection to either ROIC layer 1 or ROIC layer 2, but not to both at the same time, Examiner notes that the timing of when the electrical signal reaches the ROIC layers 1 and 2, is not claimed.  The claim describes two electrical pathways, but the claim does not describe whether the electrical signal is to reach the ROIC layers 1 and 2 at the same time, or at different times.  Botts also states “output is fed through the ROIC 1 chip 14 to the ROIC 2 chop 18,” see paragraph [0024].  Therefore, Botts reads on the claimed language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878